Cuyahoga App. No. 48609. On December 20, 2000, this court denied, as premature, appellee’s motion to set an execution date in this case. The court further ordered the appellee to file notice when the United States Court of Appeals for the Sixth Circuit issued its mandate in the habeas corpus case of Jay D. Scott and when the United States District Court lifted its stay of execution and dismissed the habeas corpus petition.
On January 17, 2001, the appellee filed a Notice of Completion of Federal Court Proceedings that contained a copy of the mandate issued by the United States Court of Appeals for the Sixth Circuit *1425and a copy of the order of the United States District Court vacating its stay of execution and dismissing the habeas petition of Jay D. Scott. Upon consideration thereof,
IT IS HEREBY ORDERED by this court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 17th day of April, 2001, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.